
	
		I
		111th CONGRESS
		1st Session
		H. R. 2872
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2009
			Mr. Davis of Alabama
			 (for himself, Ms. Kilroy, and
			 Mr. Israel) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve the quality and cost effectiveness of cancer
		  care to Medicare beneficiaries by establishing a national demonstration
		  project.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Quality Cancer Care Demonstration Project Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)In order to ensure the delivery of quality,
			 cost-efficient medical care, Medicare must transform the payment system to one
			 based on evidence-based guidelines and demonstrated quality delivery of
			 care.
			(2)An Institute of
			 Medicine report entitled ‘‘Ensuring Quality Cancer Care’’ recommends that the
			 following items are essential components in quality cancer care delivery:
				(A)An agreed-upon
			 treatment plan that outlines the goals of care.
				(B)Access to clinical
			 trials.
				(C)Policies to ensure
			 full disclosure of information about appropriate treatment options to
			 patients.
				(D)A mechanism to
			 coordinate services.
				(3)Additionally, the
			 report notes the importance of ensuring quality of care at the end of life, in
			 particular, the management of cancer-related pain and timely referral to
			 palliative and hospice care.
			(4)According to the
			 Institute of Medicine, the quality of cancer care must be measured by using a
			 core set of quality measures. Cancer care quality measures should be used to
			 hold providers, including health care systems, health plans, and physicians,
			 accountable for demonstrating that they provide and improve quality of
			 care.
			(5)Although two of
			 the critical components of cancer care are treatment planning and end-of-life
			 care, none of the 153 quality measures in the Centers for Medicare &
			 Medicaid Services (CMS) 2009 Physician Quality Reporting Initiative (PQRI)
			 addresses overall treatment planning or end-of-life care for cancer
			 patients.
			(6)The medical
			 literature suggests that adherence to quality metrics and evidence-based
			 guidelines help lower costs by reducing use of physician services,
			 hospitalizations, and supplemental and expensive drugs.”
			3.Medicare quality
			 cancer care demonstration project
			(a)EstablishmentThe Secretary of Health and Human Services
			 (in this section referred to as the Secretary) shall establish a
			 quality cancer care demonstration project under this section (in this section
			 referred to as the QCCD project) for the purpose of establishing
			 quality metrics and aligning Medicare payment incentives in the areas of
			 treatment planning and end-of-life care for Medicare beneficiaries with cancer.
			(b)Test metrics and
			 reporting systems through a pay-for-reporting incentive programUnder the QCCD project, the Secretary shall
			 do the following:
				(1)Identify and
			 address gaps in current quality measures related to the areas of active
			 treatment planning and end-of-life care by refining the performance measures
			 described in paragraphs (1) and (2) of subsection (d) relating to active
			 treatment planning and end-of-life care for clinician-level reporting.
				(2)Explore the potential to report quality
			 data through registries or other electronic means for treatment planning and
			 end-of-life care data, including identifying data elements necessary to measure
			 quality of treatment planning and end-of-life care and determine how those
			 elements could be collected through claims data or registries or other
			 electronic means.
				(3)Test and validate
			 identified treatment planning and end-of-life quality measures through a
			 pay-for-reporting program with oncologists, which program—
					(A)ensures that
			 oncologists are able to accurately report on measures through simple HCPCS
			 coding mechanisms; and
					(B)tests processes of
			 submitting treatment planning and end-of-life measures through registries or
			 other electronic means.
					(c)Incentive
			 payment
				(1)In
			 generalUnder the QCCD
			 project, the Secretary shall provide for a separate payment under section 1848
			 of the Social Security Act (42 U.S.C. 1395w–4), to be divided into a baseline
			 payment amount and an additional payment amount, as specified by the Secretary,
			 for a treatment planning code and for an end-of-life code. The amount of such
			 payments under the project shall be designed to total $300,000,000 each year.
			 Payments under the project shall be designed to be paid on an ongoing basis as
			 claims are submitted.
				(2)Requirement to
			 satisfy baseline mandatory measures to receive baseline
			 paymentIn order for a physician to receive any payment under the
			 QCCD project for treatment planning or end-of-life care, a physician must
			 report in a manner specified under the project that all of the baseline
			 mandatory measures described in paragraph (1)(A) or (2)(A), respectively, of
			 subsection (d) were satisfied.
				(3)Requirement to
			 satisfy all measures to receive additional paymentIn
			 order for a physician to receive the additional payment amount described in
			 paragraph (1) under this subsection for treatment planning or end-of-life care,
			 a physician must report in a manner specified under the project that all of
			 measures described in paragraph (1) or (2), respectively, of subsection (d)
			 were satisfied.
				(d)Measures
				(1)Treatment
			 planning measuresThe
			 specific measures related to treatment planning and any subsequent
			 modifications described in this paragraph are as follows:
					(A)Baseline
			 mandatory measures
						(i)Documented pathology report.
						(ii)Documented
			 clinical staging prior to initiation of first course of treatment.
						(iii)Performed
			 treatment education by oncology nursing staff.
						(iv)Provided the
			 patient with a written care plan for patients in active treatment, which
			 advises patient of relevant options.
						(B)Augmented
						(i)Implemented
			 practice-endorsed treatment plan consistent with nationally recognized evidence
			 based guidelines.
						(ii)Documented
			 clinical trial discussed with the patient, or that no clinical trial
			 available.
						(iii)Documented
			 discussion or coordination with other physicians involved in the patient’s
			 care.
						(2)End-of-life care
			 measuresThe specific
			 measures related to end-of-life care described in this paragraph are as
			 follows:
					(A)Baseline
			 mandatory
						(i)Documented advanced care planning session
			 with the patient.
						(ii)Symptoms assessed
			 and addressed.
						(iii)Recommended the
			 patient to hospice program, whether for institutional or home-based hospice
			 care.
						(B)Augmented
						(i)Documented no acute care hospital
			 admissions (including admission to an emergency room or intensive care unit but
			 excluding admission to a hospice or palliative care unit) within 30 days of
			 death.
						(ii)Advanced
			 directive discussion with the patient documented in the physician’s records
			 and, if agreed to, inclusion of an advanced directive in such records.
						(iii)Documented that
			 no chemotherapy administered within 30 days of death.
						(e)Duration of
			 project
				(1)In
			 generalThe Secretary shall conduct the demonstration project
			 over a sufficient period (of not less than 2 years) to allow for refinement of
			 metrics and reporting methodologies and for analyses. The project shall
			 continue, subject to paragraph (2), to operate until the Secretary has
			 developed and implemented under part B of the Medicare program a payment system
			 that relates payment under such part for professional oncology services to
			 performance on measures developed and refined under the demonstration
			 project.
				(2)TransitionThe
			 Secretary shall provide for a transition period over the course of 2 years
			 during which oncologists are permitted to transition from the payment system
			 under the demonstration project to the payment system described in paragraph
			 (1).
				(f)Project
			 evaluation
				(1)In
			 generalThe Secretary shall conduct an evaluation of the QCCD
			 project—
					(A)to determine
			 oncologist participation in the project;
					(B)to assess the cost
			 effectiveness of the project, including an analyses of the cost savings (if
			 any) to the Medicare part A and B programs resulting from a general reduction
			 in physician services, hospitalizations, and supplemental care drug
			 costs;
					(C)to compare
			 outcomes of patients participating in the project to outcomes for those not
			 participating in the project;
					(D)to determine the
			 satisfaction of patients participating in the project; and
					(E)to evaluate other
			 such matters as the Secretary determines is appropriate.
					(2)ReportingNot later than 90 days after the completion
			 of the second year following the commencement of the QCCD project, the
			 Secretary shall submit to Congress a report on the evaluation conducted under
			 paragraph (1) together which such recommendations for legislation or
			 administrative action as the Secretary determines is appropriate.
				
